Citation Nr: 0728585	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-43 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran had previously perfected an appeal of the RO's 
January 2003 rating decision, which denied an increased 
disability rating in excess of 10 percent for his service-
connected tinnitus.  The veteran withdrew this claim in a 
statement submitted in October 2004. 38 C.F.R. § 20.204 
(2006).


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by no more 
than Level IX hearing in the right ear and Level II hearing 
in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letters dated in August 2003 and in October 2003 advised 
the veteran of the foregoing elements of the notice 
requirements.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
 
The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified post service treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran has been given a VA audiological examination during 
the course of this appeal.  While this examination was 
conducted in November 2003, there is no allegation or 
evidence showing that his condition has since worsened.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In February 2003, the veteran filed a claim seeking an 
increased disability rating in excess of 10 percent for his 
service-connected bilateral hearing loss.  The RO denied the 
veteran's claim in a December 2003 rating decision.  
Thereafter, the veteran timely perfected his appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), to compensate reductions in earning capacity as a 
result of the specific disorder.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI 
correlates the average puretone sensitivity threshold, 
derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four, with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds in decibels and of speech discriminations in 
percentages.  The table is applied separately for each ear to 
derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

When the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, the Roman numeral designation for hearing 
impairment is determined from either Table VI or Table VIa, 
whichever results in a higher number.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86(b).

A VA treatment report, dated in February 2003, noted that the 
veteran was being evaluated for hearing aids.  The report 
concluded with an assessment of severe to profound, mixed 
hearing loss, in the right ear, and moderate-to-severe, mixed 
hearing loss, in the left ear.

In November 2003, a VA audiological examination was 
conducted.  The report noted the veteran's complaints of 
bilateral hearing loss and tinnitus.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
90
95
105
LEFT
65
55
50
85
90

The average puretone threshold in the right ear was 95 
decibels and was 70 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability, using the 
Maryland CNC word list, of 52 percent in the right ear and of 
92 percent in the left ear.  The report concluded with a 
diagnosis of severe sensorineural hearing loss in the right 
ear and moderately severe/severe hearing loss in the left 
ear.

Based upon a review of the record, the Board concludes that a 
higher disability rating in excess of 10 percent for service-
connected bilateral hearing loss is not warranted.

The veteran's hearing loss as shown in the November 2003 VA 
audiological examination, results in Level VIII hearing 
acuity in the right ear, and Level II hearing acuity in the 
left ear.  38 C.F.R. § 4.85, Table VI.  However, the hearing 
loss in the veteran's right ear satisfies the "exceptional 
pattern" defined in 38 C.F.R. § 4.86(a).  Applying Table 
VIa, the veteran has Level IX hearing acuity in the right 
ear.  With Level IX hearing acuity in the right ear and Level 
II hearing acuity in the left ear, Table VII requires 
assignment of a 10 percent rating under Diagnostic Code 6100.   

The hearing loss in the veteran's left ear, as shown in the 
November 2003 VA audiological examination, does not meet the 
definition of an exceptional pattern of hearing as defined in 
38 C.F.R. § 4.86(a).

The assignment of a rating for hearing loss is achieved by a 
mechanical application of the Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, and there is no evidence that a rating in excess of 
10 percent is warranted for the veteran's hearing loss.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As the 
preponderance of the evidence is against the claim for a 
higher rating for service-connected bilateral hearing loss, 
the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased disability rating in excess of 10 percent for 
bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


